            Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EMI APRIL MUSIC INC. and EMI                     19 Civ. ___________ ( )
BLACKWOOD MUSIC INC.,
                                                 ECF CASE
                   Plaintiffs,

                -against-                        COMPLAINT AND
                                                 DEMAND FOR JURY TRIAL
KANYE WEST, an individual, and WEST
BRANDS, LLC, a Delaware limited liability
corporation, individually and d/b/a YE
WORLD PUBLISHING and PLEASE
GIMME MY PUBLISHING,


                   Defendants.


       Plaintiffs EMI April Music Inc. (“EMI April”) and EMI Blackwood Music Inc. (“EMI

Blackwood”) (collectively, “EMI”), by and through their attorneys, Manatt, Phelps & Phillips,

LLP, for their complaint against Kanye West and West Brands, LLC (“WB”), individually and

d/b/a Ye World Publishing and Please Gimme My Publishing (collectively, “West”), allege as

follows:

                                 PRELIMINARY STATEMENT

       1.       EMI brings this lawsuit to obtain declaratory and injunctive relief, and damages in

response to West’s efforts to renege on his bargained-for contractual obligations to the company.

Represented by some of the top law firms in the music industry, West chose to enter into an

extensively negotiated co-publishing agreement with EMI in 2003 (the “2003 Agreement”) and a

series of agreements modifying and/or extending the 2003 Agreement in 2004, 2005, 2006,

2009, 2011, 2012, and 2014 (each a “Modification” and, collectively, the “Modifications”),

which contain an exclusive New York forum selection clause and a New York choice of law
              Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 2 of 21



clause. West received substantial compensation for these clauses, his other undertakings, and the

copyright and other interests that he granted to EMI in the 2003 Agreement and Modifications

(collectively, “the Agreements”), including tens of millions of dollars in advance payments

alone.

         2.       Nevertheless, in a flagrant attempt to forum shop his way around the exclusive

New York forum selection clause and New York choice of law clauses to which he voluntarily

agreed to be bound, West sued EMI in California on January 25, 2019 (the “California Action”)

to terminate the Agreements pursuant to California Labor Code § 2855 (“§ 2855” or “the

California Statute”), which makes “contract[s] for personal services” unenforceable after seven

years. New York law, however, strictly prohibits such gamesmanship. Separate and apart from

the fact that § 2855 does not apply to the Agreements because they are not personal services

contracts, the Agreements’ exclusive New York forum selection clause and New York choice of

law clauses foreclose West from prosecuting the California Action, and relying on the California

Statute in an attempt to evade his contractual commitments to EMI. The Agreements, therefore,

remain in full force and effect in their entirety. Accordingly, West’s filing of and the purported

claims he has advanced in the California Action create a justiciable controversy between the

parties concerning their respective rights and obligations under the Agreements, and constitute a

material breach of the Agreements, entitling EMI to declaratory and injunctive relief, and an

award of compensatory damages and attorneys’ fees, against him.

                                              PARTIES

         3.       EMI April and EMI Blackwood are corporations engaged in the music publishing

business, and organized under the laws of the State of Connecticut with their principal places of

business located at 25 Madison Avenue, New York, New York 10010.




                                                  -2-
             Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 3 of 21



        4.       Kanye West is a well-known songwriter, recording artist, and producer, who,

upon information and belief, is a citizen of the State of Illinois or the State of California.

        5.       On information and belief, WB is a limited liability company, of which Kanye

West is the only member, and, as such, is a citizen of the State of Illinois or the State of

California. WB is organized under the laws of the State of Delaware, with its principal place of

business in Los Angeles, California. On information and belief, WB furnishes the services of

and owns intellectual property rights in musical works created by Kanye West. Ye World

Publishing (“Ye World”) and Please Gimme My Publishing (“Please Gimme”) are each a d/b/a

or trade name of WB.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

the citizenship of West, on the one hand, and of EMI, on the other hand, is completely diverse,

and because the amount in controversy exceeds $75,000, exclusive of interest and costs.

        7.       This Court has personal jurisdiction over West pursuant to N.Y. C.P.L.R. §§ 301

and 302(a)(1) because he (i) expressly and “irrevocably” agreed to “submit to the personal

jurisdiction” of this Court upon entering into the Agreements; (ii) bound himself to the

Agreements’ exclusive New York forum selection clause upon entering into the Agreements; and

(iii) regularly transacts business in the City and State of New York.

        8.       Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391(b)(2) due to

(i) the Agreements’ forum selection clause; (ii) the parties’ express agreement to adjudicate any

disputes arising under or relating to the Agreements in this judicial district; and (iii) the fact that

a substantial part of the events and omissions giving rise to the claims at issue occurred in this

judicial district.




                                                  -3-
             Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 4 of 21



                                   FACTUAL ALLEGATIONS

                                        Agreements Overview

The 2003 Agreement

        9.       The 2003 Agreement is a co-publishing agreement, pursuant to which EMI paid

West, an independent contractor, substantial advances and royalties in exchange for a share of

the copyrights in and the revenues generated by musical compositions written or co-written by

Kanye West before and after entering into the agreement, and the rights to administer (and

receive an administration fee) and exploit the compositions for West’s and EMI’s mutual benefit

for a finite period of time, including for a 12-year period after West fulfills all of his delivery

obligations (the “Retention Period”).

        10.      The 2003 Agreement contains the following choice of law and exclusive forum

selection clauses (the “New York Choice Of Law Clause” and the “Exclusive New York Forum

Selection Clause”, respectively) that clearly and unequivocally mandate the application of New

York law to the agreement, and foreclose the parties from bringing legal actions involving claims

arising out of or relating to the agreement in any jurisdiction outside New York County, New

York:

        THIS AGREEMENT SHALL BE DEEMED ENTERED INTO IN THE STATE
        OF NEW YORK AND THE VALIDITY, INTERPRETATION AND LEGAL
        EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY THE
        INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
        CONTRACTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN
        THE STATE OF NEW YORK, WITH RESPECT TO THE DETERMINATION
        OF ANY CLAIM, DISPUTE OR DISAGREEMENT WHICH MAY ARISE
        OUT OF THE INTERPRETATION, PERFORMANCE OR BREACH OF THIS
        AGREEMENT OR WHICH IN ANY OTHER RESPECT RELATES TO THIS
        AGREEMENT . . . . ANY CLAIM ARISING OUT OF OR RELATING TO
        THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
        SHALL BE INSTITUTED AND MAINTAINED EXCLUSIVELY IN ANY
        FEDERAL OR STATE COURT LOCATED WITHIN THE COUNTY OF NEW
        YORK IN THE STATE OF NEW YORK. YOU IRREVOCABLY SUBMIT TO



                                                  -4-
         Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 5 of 21



       THE PERSONAL JURISDICTION OF SUCH COURT, AND AGREE NOT TO
       ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, THAT
       (I) YOU ARE NOT SUBJECT PERSONALLY TO THE JURISDICTION OF
       SUCH COURT, (II) THE LITIGATION IS BROUGHT IN AN
       INCONVENIENT FORUM, (III) THE VENUE OF THE LITIGATION IS
       IMPROPER OR THE LITIGATION SHOULD BE TRANSFERRED FOR ANY
       REASON TO ANY OTHER VENUE, OR (IV) THIS AGREEMENT OR THE
       SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH
       COURT.

       11.     West’s primary undertaking in the 2003 Agreement was to deliver three new

musical compositions embodied on albums released by a major record label per year (or longer if

West needed more time) (each a “Contract Year”) for three years (the “Initial Contract Period”).

West also gave EMI an option for an additional Contract Year (the “First Option Period”), which

option EMI timely exercised. In addition, West transferred to EMI rights in all musical

compositions he wrote prior to the 2003 Agreement, and those in which he previously held or

later acquired any ownership, control or administration interest. EMI paid West substantial

advances for the rights it acquired for the Initial Contract Period and First Option Period, and

agreed to pay West additional advances depending upon, among other things, its recoupment of

prior advances, and the chart position of the new musical compositions that West delivered.

       12.     EMI has no say in any aspect of the creation or content of the musical

compositions in which it acquired rights under the 2003 Agreement, as modified or extended.

EMI, thus, has no right to – and does not – direct, supervise, or manage (i) what West writes; (ii)

what musical compositions he records; or (iii) what musical compositions he delivers to EMI to

satisfy his delivery obligations. In short, West is an independent contractor over whom EMI

exercises no control whatsoever. Thus, the purpose of the 2003 Agreement is not the furnishing

of personal services, but rather the allocation of rights in musical compositions in exchange for

royalty payments. Accordingly, the 2003 Agreement is not a personal services contract.




                                                -5-
          Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 6 of 21



        13.     Finally, the 2003 Agreement provides that during its term (the “Term”) – which is

ongoing as of the date hereof – West would not “act at any time in any manner inconsistent with

[EMI’s] rights or [West’s] obligations [under the 2003 Agreement]” (the “Anti-Interference

Clause”). West agreed that “should [he] engage in any action which affects, hinders, or obstructs

[EMI’s] rights in and to any [musical composition(s) that are the subject of the 2003 Agreement,

EMI’s] loss cannot be adequately compensated in damages, and [EMI] shall be entitled to enjoin

[West] from engaging in such action, and/or seek other injunctive or other equitable relief” (the

“Injunction Clause”). West also agreed that he would “reimburse [EMI], on demand, for any

reasonable out-of-pocket legal expenses (including, without limitation, outside counsel fees)

incurred by [EMI] in connection with any liability or claim arising out of any breach or alleged

breach by [West], of any of [his] obligations, warranties or representations in th[e 2003]

Agreement” (the “Indemnification Clause”).

The Modifications

        14.     West and EMI agreed to modify and/or extend the 2003 Agreement seven times.

        15.     First, West and EMI entered into the 2004 Modification in order to add Please

Gimme, one of West’s publishing designees, as a party to the 2003 Agreement. West dissolved

Please Gimme in early 2010, and merged it into WB, but continued to use Please Gimme as a

d/b/a or trade name of WB. 1

        16.     Second, West and EMI entered into the 2005 Modification, which, among other

things, granted EMI an option for an additional Contract Year (the “Second Option Period”)

under the 2003 Agreement. EMI paid West a significant advance for, and agreed to pay him

another advance in the event that it exercised, this new right.


1
 Ye World was a party to the 2003 Agreement. However, similar to Please Gimme, West dissolved Ye World in
2004, and merged it into WB, but continued to use it as a d/b/a or trade name for WB.


                                                    -6-
          Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 7 of 21



       17.     Third, West and EMI entered into the 2006 Modification, which, among other

things, (i) acknowledged that the Initial Contract Period concluded as of September 30, 2006; (ii)

extended the Term of the 2003 Agreement for three Contract Years commencing as of October 1,

2006 (the “Second Contract Period”), during which time West agreed to deliver a total of 18 new

musical compositions; and (iii) left intact EMI’s rights with respect to the First Option Period

and the Second Option Period (which the parties agreed would commence, if at all, after the

Second Contract Period), but increased the number of new musical compositions that West had

to deliver during each such period from three to six. In exchange for the rights EMI acquired in

the Second Contract Period and other changes under the 2006 Modification, EMI, among other

things, (i) paid West significant new advances; (ii) agreed to pay West significant additional

advances for the First Option Period and the Second Option Period, if exercised; (iii) reduced the

duration of the Retention Period; and (iv) agreed to a mechanism by which West could reduce

that duration even further.

       18.     Fourth, West and EMI entered into the 2009 Modification, which, among other

things, (i) confirmed that the Second Contract Period expired as of October 31, 2009; (ii)

extended the Term of the 2003 Agreement for three more Contract Years commencing as of

November 1, 2009 (the “Third Contract Period”), during which time West agreed to deliver a

total of 18 new musical compositions; and (iii) left intact EMI’s rights with respect to the First

Option Period and the Second Option Period (which the parties agreed would commence, if at

all, after the Third Contract Period), as set forth in the 2006 Modification. In exchange for the

rights it acquired in the 2009 Modification, EMI, among other things, (i) paid West significant

new advances, and agreed to pay him additional advances; (ii) reduced by 50 percent its

administration fee for musical compositions delivered during for the First Contract Period and




                                                 -7-
         Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 8 of 21



Second Contract Period, and eliminated its administration fee for those delivered during the

Third Contract Period, and any subsequent Option Periods.

       19.     Fifth, West and EMI entered into the 2011 Modification, which, among other

things, (i) confirmed that EMI exercised its First Option Period rights, thereby extending the

Term of the 2003 Agreement by one additional Contract Year, and prepaid West the maximum

advance to which he could be entitled upon the commencement of the First Option Period; (ii)

specified that the First Option Period would commence upon the expiration of the Third Contract

Period; and (iii) granted EMI an option for an additional Contract Year (the “Third Option

Period”) under the 2003 Agreement, during which – like the First Option Period and Second

Option Period – West would deliver six new musical compositions. In exchange for the rights

EMI acquired under the 2011 Modification, EMI, among other things, (i) paid West a significant

additional advance; and (ii) agreed to pay West a large advance for the Third Option Period, if

exercised.

       20.     Sixth, West and EMI entered into the 2012 Modification in order to substitute WB

for and replace Ye World and Please Gimme as parties to the 2003 Agreement, as modified and

extended by the earlier Modifications. In entering into the 2012 Modification, West specifically

acknowledged that (i) he previously had dissolved Ye World and Please Gimme, and merged

them into WB; (ii) Ye World and Please Gimme no longer had and would not in the future have

a separate legal existence from WB; and (iii) each of Ye World and Please Gimme was and

would remain a d/b/a of WB.

       21.     Seventh, West and EMI entered into the 2014 Modification, which, among other

things, (i) reconfirms the prior dissolution of Ye World and Please Gimme; (ii) provides that the

Third Contract Period will be deemed to end as of December 31, 2014, even though West did not




                                                -8-
          Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 9 of 21



fulfill his delivery requirements for the period; (iii) confirms that the First Option Period under

the 2003 Agreement would commence as of January 1, 2015; and (iv) maintains the requirement

that West deliver six new musical compositions for the First Option Period, but increases that

requirement to seven for the Second Option Period and Third Option Period, and imposes a new

royalty threshold requirement on all such compositions. EMI paid West a substantial additional

advance under the 2014 Modification.

       22.     In the 2006 Modification, 2009 Modification, 2011 Modification, and 2014

Modification West expressly acknowledged and agreed that (i) neither the 2003 Agreement nor

these modifications “constitute contracts for [his] personal services” (the “Personal Services

Disclaimer”); (ii) he “shall not, in the future, make any claims that [he is] not required, under

California law or otherwise, to fulfill all obligations set forth in the [2003] Agreement and/or

th[ese] [m]odification[s]” (the “California Law Disclaimer”); and (iii) New York law, not

California law, governs all such agreements.

       23.     In each Modification, West expressly “ratified and confirmed” the 2003

Agreement and all prior Modifications, if any, and expressly agreed that the 2003 Agreement and

all prior Modifications, if any, “shall remain in full and effect”, except as specifically provided in

the Modification. Accordingly, in the 2003 Agreement and no fewer than seven times thereafter,

West, with experienced counsel representing him, knowingly and voluntarily – and for

substantial consideration – agreed to bind himself to the New York Choice Of Law Clause, the

Exclusive New York Forum Selection Clause, and the other provisions in 2003 Agreement

described in paragraphs 10 through 13 above.

                The Agreements’ Close Connection To The State of New York

       24.     The Agreements are closely connected to the State of New York.




                                                 -9-
         Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 10 of 21



       25.     Besides the fact that EMI April and EMI Blackwood both have their principal

places of business in the State of New York, the Agreements make clear that (i) the performance

of West’s obligations “will be deemed to have taken place in the State of New York, . . .

regardless of where [West] reside[s] or where [West] created or acquired any or all [of the

musical compositions due under the Agreements]”; (ii) West must deliver to EMI in the State of

New York all of the elements required for him to satisfy his contractual obligations; (iii) except

for the 2011 Modification, in connection with which West used California counsel, the

Agreements were fully negotiated in the State of New York; (iv) except for the 2011

Modification, which West signed and had notarized in the State of Massachusetts, West signed

and had notarized all of the Agreements in the State of New York; (v) except for the 2011

Modification and the 2012 Modification, which specify a Colorado address, all of the

Agreements provide for West to receive all payments and notices under the Agreements in the

State of New York; (vi) any audits of EMI’s books and records that West undertakes must take

place in the State of New York; and (vi) the opening and closing times of EMI’s offices in the

State of New York determine the expiration of time periods specified in the Agreements.

       26.     The Agreements’ numerous points of contact with New York, individually and

collectively, demonstrate that the New York Choice of Law Clause and the Exclusive New York

Forum Selection Clause in the Agreements are entirely proper, and foreclose any good faith

argument by West that they are not enforceable.

       27.     So, too, do New York General Obligations Law §§ 5-1401 and 5-1402.

                         The Parties’ Ongoing Contractual Relationship

       28.     EMI timely exercised its rights for the Second Option Period before West fulfilled

his delivery obligations for the First Option Period, and still has the right to exercise its




                                                 -10-
          Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 11 of 21



entitlement to the Third Option Period.

         29.         West has not yet fulfilled all of the delivery requirements for the Second Option

Period, or any of the delivery requirements for the Third Option Period, assuming EMI exercises

its rights for it.

         30.         As of the date hereof, therefore, the Agreements still entitle EMI to the benefits of

its bargain with respect to the balance of West’s delivery obligations for the Second Option

Period, all rights in the Third Option Period, and all Retention Period rights (collectively, the

“Ongoing EMI Rights”).

                           The Uncertainty Created By The California Action

         31.         By filing the California Action, West has repudiated his obligations under the

Agreements from and after October 1, 2010, and, as a result, indicated that he has no intention of

honoring the Ongoing EMI Rights.

         32.         By filing the California Action, West also has publicly taken the position that, as

of October 1, 2010, EMI has no copyright interests, administration rights, or any other rights in

West’s musical compositions, no matter when written or previously delivered to EMI, and that

all such interests and rights belong to him alone.

         33.         The California Action, therefore, has created uncertainty around EMI’s and

West’s respective rights and obligations under the Agreements.

                       The Myriad Breaches Triggered By The California Action

         34.         West commenced the California Action on or about January 25, 2019 by filing a

complaint in the Superior Court of the State of California, Los Angeles County (the “California

Complaint”), a true and correct copy of which is annexed hereto as Exhibit A. The California

Complaint purports to state claims under California law for declaratory relief, restitution/unjust




                                                     -11-
           Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 12 of 21



enrichment, and constructive trust. West declined EMI’s request that he voluntarily dismiss

these claims in California, or refile them in New York County, New York.

          35.   The California Complaint does not mention the Exclusive New York Forum

Selection Clause or the New York Choice Of Law Clause, let alone allege that either of the

clauses was the product of fraud or other wrongdoing.

          36.   Because each of the purported claims in the California Action arises out of and

relates to the Agreements and the transactions contemplated by the Agreements, West’s filing of

the California Action breaches his obligations under the Exclusive New York Forum Selection

Clause.

          37.   Because West’s filing of the California Action interferes with EMI’s rights and

West’s obligations in connection with Exclusive New York Forum Selection Clause, the filing

also constitutes a breach of the Anti-Interference Clause.

          38.   Because West bases each of the purported claims in the California Action on

California law, each of the claims interferes with EMI’s rights and West’s obligations in

connection with the New York Choice Of Law Clause and the California Disclaimer, and

constitutes a breach of these provisions and the Anti-Interference Clause.

          39.   The declaratory relief claim in the California Complaint seeks a judicial

declaration terminating the Agreements on the grounds that California Labor Code § 2855

renders them unenforceable and without any force and effect from and after October 1, 2010,

seven years after the parties entered into the 2003 Agreement. Based on this theory, West

purports to allege, among other things, that (i) EMI “has no further right to enforce [West’s]

obligations under the [Agreements]”; and (ii) “[a]ll rights in and to any intellectual property

created by [West] on or after October 1, 2010 should revert and be conveyed to [West]




                                                -12-
           Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 13 of 21



immediately, subject to no financial or other obligations to EMI.”

          40.   West bases his claim for restitution/unjust enrichment in the California Action on

the theory that, even though “EMI no longer possessed the right to receive [West’s] services” as

of October 1, 2010, EMI continued to benefit “by taking assignments of [West’s] rights to the

[musical] compositions . . . West delivered to EMI on or after October 1, 2010 and receiving

licensing and other revenues from the exploitation, on and after that date, of compositions

written both before and after October 1, 2010.”

          41.   West’s claim for constructive trust in the California Action rests on the premise

that EMI received, but is not entitled to retain, “the ownership interest [West] conveyed to EMI

in each musical composition delivered to EMI on or after October 1, 2010, and . . . the monies

EMI received [and will receive in the future] from the exploitation of any musical composition

[West] delivered to EMI both before and after October 1, 2010, less any monies EMI has already

paid to [West] with respect to such exploitation.”

          42.   Because West’s claims for declaratory relief, restitution/unjust enrichment, and

constructive trust in the California action are inconsistent with EMI rights and West’s obligations

in connection with the Personal Services Disclaimer, the Third Contract Period, the First Option

Period, the Second Option Period, the Third Option Period, and the Retention Period under the

Agreements, each of the claims constitutes a separate breach of the Anti-Interference Clause.

                                  FIRST CAUSE OF ACTION
                                      (Declaratory Relief)

          43.   EMI repeats and realleges paragraphs 1 through 42 above as if fully set forth

herein.

          44.   On account of the foregoing, there now exists between EMI and West an actual,

justiciable controversy with respect to which EMI is entitled to have a declaration of its rights



                                                -13-
         Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 14 of 21



and further relief, pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. and/or

N.Y. C.P.L.R. § 3001, because of the facts, conditions and circumstances set forth herein.

       45.     EMI is entitled to a declaratory judgment that the 2003 Agreement between EMI

and West, as modified and extended by the Modifications, is a valid and binding agreement

under applicable New York law, and remains in full force and effect.

       46.     EMI is entitled to a declaratory judgment that § 2855, the sole basis that West

relies on in the California Action for his contention that the 2003 Agreement, as modified and/or

extended, is unenforceable from and after October 1, 2010, does not apply to the agreement

because New York law, not California law, governs the agreement, and that, even if California

law were applicable (and it is not), § 2855 would not apply to the agreement because, as West

has repeatedly acknowledged, it is not a personal services contract.

       47.     EMI is entitled to a declaratory judgment that (i) the parties are currently in the

Second Option Period for which West has not fulfilled all of his delivery obligations; (ii) EMI

retains its rights to further extend the Term of the 2003 Agreement by exercising its option for

the Third Option Period, and obtain the benefit of West fulfilling his delivery obligations for this

additional period; and (iii) EMI retains its copyright interests and all other rights in the

Compositions, including, without limitation, the exclusive right to administer such

Compositions, during the remainder of the Term and the Retention Period.

       48.     EMI is entitled to a declaratory judgment that West has no right to litigate the

purported claims at issue in the California Action in any court other than the federal or state

courts located in New York County, New York, which have exclusive jurisdiction and venue

over any action relating to the Agreements and the transactions they contemplate.

       49.     EMI is entitled to a declaratory judgment that West has no right to enter into any




                                                 -14-
           Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 15 of 21



agreement with respect to the musical compositions delivered or due to be delivered to EMI

under the Agreements until the Agreements lawfully expire in accordance with their terms,

including, without limitation, EMI’s rights during the Retention Period and right to match any

offer made to West prior to expiration of the Retention Period.

                                SECOND CAUSE OF ACTION
                         (Breach of Contract – Forum Selection Clause)

       50.     EMI repeats and realleges paragraphs 1 through 42 as if fully set forth herein.

       51.     The 2003 Agreement between EMI and West, as modified and/or extended by the

Modifications, is a valid and binding agreement, and remains in full force and effect.

       52.     EMI has performed all of its material obligations under the 2003 Agreement, as

modified and/or extended by the Modifications, except those excused or precluded by West’s

conduct.

       53.     The contractual obligations owed by West to EMI, including with respect to

Exclusive New York Forum Selection Clause, as described above, are valid and enforceable, and

have not been excused.

       54.      The Exclusive New York Forum Selection Clause requires the parties to resolve

all disputes arising from or relating to the 2003 Agreement, as modified and/or extended, in the

federal or state courts located in New York County, New York.

       55.     West materially breached the 2003 Agreement, as modified and/or extended, by

filing the California Action in violation of the Exclusive New York Forum Selection Clause, and

by refusing to dismiss the California Action and refile the purported claims in the California

Action in an action in New York County, New York.

       56.     As a direct and proximate result of the foregoing breaches, EMI suffered injury,

and is entitled to compensatory and consequential damages in an amount to be proven at trial, as



                                               -15-
         Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 16 of 21



well as pre- and post-judgment interest, attorneys’ fees and costs.

       57.     EMI also is entitled to preliminary and permanent injunctive relief prohibiting

West from any continued prosecution of the California Action, and further requiring West to take

all steps necessary to secure the termination of the California Action.

       58.     EMI is likely to succeed on the merits in demonstrating that West breached the

Exclusive New York Forum Selection Clause.

       59.     Unless West is preliminarily and permanently enjoined from continued

prosecution of the California Action, EMI will suffer immediate and irreparable harm because,

among other things, it will be deprived of its bargained-for litigation forum, and forced to litigate

two separate actions based on the same underlying conduct at the same time.

       60.     EMI does not have an adequate remedy at law.

       61.     Without equitable relief, EMI will still be required to defend itself in the

California Action in a jurisdiction other than New York.

       62.     The balance of hardships favors EMI. West will not be harmed by the injunction

because West, a sophisticated businessperson and entity, freely agreed to be bound by the

Exclusive New York Forum Selection Clause with the advice of well-regarded counsel.

       63.     The public interest is served by enforcing the Exclusive New York Forum

Selection Clause agreed to by the parties.

       64.     In any event, because the California Action (a) is a breach of West’s obligations

under the Exclusive New York Forum Selection Clause, and (b) affects, hinders, and obstructs

EMI’s rights in musical compositions that are the subject of the 2003 Agreement, West, by

operation of the Injunction Clause in the 2003 Agreement, has conceded that EMI’s loss cannot

be adequately compensated in damages, and that EMI is entitled to enjoin him from continuing




                                                -16-
           Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 17 of 21



to maintain the California Action.

                                THIRD CAUSE OF ACTION
                        (Breach of Contract – Anti-Interference Clause)

       65.     EMI repeats and realleges paragraphs 1 through 42 as if fully set forth herein.

       66.     The 2003 Agreement between EMI and West, as modified and/or extended by the

Modifications, is a valid and binding agreement, and remains in full force and effect.

       67.     EMI has performed all of its material obligations under the 2003 Agreement, as

modified and/or extended by the Modifications, except those excused or precluded by West’s

conduct.

       68.     The contractual obligations owed by West to EMI, including with respect to the

Anti-Interference Clause, as described above, are valid and enforceable, and have not been

excused.

       69.     The Anti-Interference Clause requires that West not “act at any time in any

manner inconsistent with [EMI’s] rights or [West’s] obligations.”

       70.     West materially breached the 2003 Agreement, as modified and/or extended, by

violating the Anti-Interference Clause, including, without limitation, as a result of (i) filing the

California Action in contravention of EMI’s rights and West’s obligations under the Exclusive

New York Forum Selection Clause; (ii) refusing to dismiss the California Action and refile the

purported claims in the California Action in an action in New York County, New York; (iii)

asserting claims in the California Action under California law in contravention of EMI’s rights

and West’s obligations under the New York Choice Of Law Clause and the California

Disclaimer; and (iv) asserting claims in the California Action that are inconsistent with EMI

rights and West’s obligations in connection with the Personal Services Disclaimer, the Third

Contract Period, the First Option Period, the Second Option Period, the Third Option Period, and



                                                 -17-
           Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 18 of 21



the Retention Period.

       71.     As a direct and proximate result of the foregoing breaches, EMI suffered injury,

and is entitled to compensatory and consequential damages in an amount to be proven at trial, as

well as pre- and post-judgment interest, attorneys’ fees and costs.

                                FOURTH CAUSE OF ACTION
                                     (Attorneys’ Fees)

       72.     EMI repeats and realleges paragraphs 1 through 42 as if fully set forth herein.

       73.     The Indemnification Clause requires West to reimburse EMI for “any reasonable

out-of-pocket legal expenses (including, without limitation, outside counsel fees) incurred by

[EMI] in connection with any liability or claim arising out of any breach or alleged breach by

[West].”

       74.     As a result of West’s various wrongful and material breaches of the 2003

Agreement, as modified and/or extended, detailed above, EMI has incurred and will incur

significant legal fees and expenses to which it is entitled to reimbursement from West in an

amount to be determined at trial.

                                     PRAYER FOR RELIEF

       WHEREFORE, EMI respectfully requests that this Court grant judgment in favor of EMI

and against Defendants awarding the following relief:

       1.      On EMI’s First Cause of Action, a judicial declaration that: (i) the 2003

Agreement, as modified and extended, remains in full force and effect; (ii) New York law, not

California law, governs the 2003 Agreement, as modified and extended, and forecloses the

application of § 2855 to this controversy; (iii) even if California law were applicable to this

controversy, § 2855 would not apply to the 2003 Agreement, as modified and extended, because

it is not a contract for personal services; (iv) the parties are currently in the Second Option Period



                                                -18-
         Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 19 of 21



for which West has not fulfilled his all of delivery obligations; (v) EMI retains its rights to

further extend the Term of the 2003 Agreement by exercising the Third Option Period, and

obtain the benefit of West fulfilling his delivery obligations for this period; and (vi) EMI retains

its copyright interests and all other rights in the Compositions, including, without limitation, the

exclusive right to administer such Compositions, during the Term and the Retention Period; (vii)

West has no right to enter into any agreement with respect to the musical compositions delivered

or due to be delivered to EMI under the Agreements until the Agreements lawfully expire in

accordance with their terms, including, without limitation, EMI’s rights during the Retention

Period and right to match any offer made to West prior to expiration of the Retention Period; and

(viii) West has no right to litigate the purported claims at issue in the California Action in any

court other than the federal or state courts located in New York County, New York.

       2.      On EMI’s Second Cause of Action, an award of general and special compensatory

damages in an amount to be ascertained at trial, but believed to be in excess of $75,000, and an

order granting preliminary and permanent injunctive relief (i) prohibiting Defendants from

maintaining or taking any steps in furtherance of continued prosecution of the California Action,

and (ii) requiring Defendants to take all steps necessary to secure the termination of the

California Action;

       3.      On EMI’s Third Cause of Action, an award of general and special compensatory

damages in an amount to be ascertained at trial, but believed to be in excess of $75,000;

       4.      On EMI’s Fourth Cause of Action, an award of costs of suit and reasonable

attorneys’ fees incurred by EMI in an amount to be determined at trial, but believed to be in

excess of $75,000, resulting from West’s breach of the Agreements in accordance with the

Indemnification Clause; and




                                                 -19-
       Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 20 of 21



     5.     For such other and further relief as the Court deems just and proper.

Dated: New York, New York                      Respectfully submitted,
       March 7, 2019


                                               By: /s/ Robert A. Jacobs
                                                  Robert A. Jacobs
                                                   Prana A. Topper

                                                   Manatt, Phelps & Phillips, LLP
                                                   7 Times Square
                                                   New York, NY 10036
                                                   Telephone: (212) 790-4500
                                                   Facsimile: (212) 790-4545
                                                   rjacobs@manatt.com
                                                   ptopper@manatt.com

                                                   Attorneys for EMI April Music Inc. and EMI
                                                   Blackwood Music Inc.

                                                   Of Counsel for Plaintiffs:

                                                   Maura K. Gierl (pro hac vice application
                                                   forthcoming)
                                                   Molly Wyler (pro hac vice application
                                                   forthcoming)
                                                   Manatt, Phelps & Phillips, LLP
                                                   11355 W. Olympic Blvd.
                                                   Los Angeles, CA 90064
                                                   Telephone: (310) 312-4000
                                                   Facsimile: (310) 312-4224
                                                   mgierl@manatt.com
                                                   mwyler@manatt.com




                                            -20-
         Case 1:19-cv-02127-VEC Document 1 Filed 03/07/19 Page 21 of 21



                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs EMI April Music

Inc. and EMI Blackwood Music Inc. hereby demand a trial by jury in the above-captioned action

of all issues triable by jury.

Dated: New York, New York                         Respectfully submitted,
       March 7, 2019


                                                  By: /s/ Robert A. Jacobs
                                                     Robert A. Jacobs
                                                      Prana A. Topper

                                                      Manatt, Phelps & Phillips, LLP
                                                      7 Times Square
                                                      New York, NY 10036
                                                      Telephone: (212) 790-4500
                                                      Facsimile: (212) 790-4545
                                                      rjacobs@manatt.com
                                                      ptopper@manatt.com

                                                      Attorneys for EMI April Music Inc. and EMI
                                                      Blackwood Music Inc.

                                                      Of Counsel for Plaintiffs:

                                                      Maura K. Gierl (pro hac vice application
                                                      forthcoming)
                                                      Molly Wyler (pro hac vice application
                                                      forthcoming)
                                                      Manatt, Phelps & Phillips, LLP
                                                      11355 W. Olympic Blvd.
                                                      Los Angeles, CA 90064
                                                      Telephone: (310) 312-4000
                                                      Facsimile: (310) 312-4224
                                                      mgierl@manatt.com
                                                      mwyler@manatt.com




                                              -21-
